Filed 9/9/14 Stock v. Judicial Council CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



EUGENE A. STOCK,

         Plaintiff and Appellant,                                        E058769

v.                                                                       (Super.Ct.No. RIC1213785)

JUDICIAL COUNCIL, et al.,                                                OPINION

         Defendants and Respondents.



         APPEAL from the Superior Court of Riverside County. Daniel A. Ottolia, Judge.

Affirmed.

         Eugene A. Stock, in pro. per., for Plaintiff and Appellant.

         Kamala D. Harris, Attorney General and Kristin G. Hogue and Michelle L. Grant,

Deputy Attorneys General, for Plaintiff and Respondent.

         Plaintiff and Appellant Eugene A. Stock (Stock) challenges the trial court’s order

dismissing his complaint after sustaining the defendant’s demurrer without leave to

amend. This matter began with a small claims action in 2008.




                                                             1
       Stock is the successor-in-interest of the Stock Charitable Remainder Trust (Trust).

The Trust unsuccessfully commenced an action in small claims court against Robert

Sheerer on a promissory note secured by a deed of trust. Stock subsequently filed

another suit in the superior court, apparently against the same defendant on the same

matter. Stock settled this suit, allegedly to his detriment, on February 22, 2011. Stock

subsequently filed the current suit in the superior court against the Judicial Council and

two small claims court clerks. Stock generally alleged the clerks incorrectly reported the

outcome of the 2008 small claims matter and that this caused him to settle the superior

court suit in 2011. Stock challenges the trial court’s judgment of dismissal after granting

the defendants’ demurrer without leave to amend.

       As discussed below, we conclude Stock did not carry his burden to establish any

error whatsoever, and for this reason we affirm the judgment.1

                                  FACTS AND PROCEDURE

       On September 10, 2012, Stock filed a complaint in the Riverside Superior Court,

naming as defendants the Judicial Council, C. Williams, and Christina Smith, and seeking

more than $300,000 in damages. Stock alleged that C. Williams was the trial clerk in the

Small Claims Division of the superior court, in which Stock had pursued litigation in

2008 regarding a promissory note secured by a deed of trust. Stock further alleged that

C. Williams and/or another clerk, Christina Smith, made one or more mistakes in

reporting the outcome of the litigation. Stock alleged that these actions took place on or


       1   Respondent’s request for judicial notice filed on March 10, 2014, is denied.


                                              2
about the small claims trial date of September 26, 2008, and October 3, 2008, the date the

court mailed an allegedly erroneous notice to the parties regarding the judgment. Stock

alleged that he attempted on several occasions to have the court correct the erroneous

judgment, to no avail. Because of these mistakes, Stock alleged, he then had to initiate

another action in the superior court on that matter, which, on the advice of counsel, he

settled to his detriment by agreement dated February 22, 2011.

       On November 26, 2012, the Attorney General filed on behalf of the defendants a

demurrer to the complaint.

       On January 7, 2013, the trial court made an oral ruling sustaining the demurrer

without leave to amend.

       On January 14, 2013, the trial court rejected an amendment to the complaint that

Stock attempted to file. The reason for the rejections was that Stock did not have leave to

amend the complaint.

       On January 29, 2013, Stock filed a motion for reconsideration, which the

defendants opposed on February 27, 2013. The trial court heard the motion on March 13,

2013 and denied the motion on the ground that Stock “did not provide the requisite new

or different facts, circumstances, or law.”

       On March 20, 2013, the trial court filed its written order sustaining the defendants’

demurrer without leave to amend and entered judgment in favor of the defendants. The

grounds for the ruling are: (1) Stock failed to comply with the claims filing requirements

of the Government Claims Act; (2) the Judicial Council is immune from liability under

Government Code section 818.8; (3) the two small claims court clerks are immune from


                                              3
liability under Government Code section 822.2; and (4) Stock is collaterally estopped

from relitigating the small claims judgment.

       This appeal followed.

                                           DISCUSSION

       The appellate court reviews de novo the trial court’s rulings sustaining defendants’

demurrers without leave to amend. (Schauer v. Mandarin Gems of Cal., Inc. (2005) 125

Cal.App.4th 949, 955.) “The reviewing court gives the complaint a reasonable

interpretation, and treats the demurrer as admitting all material facts properly pleaded.

[Citations.] The court does not, however, assume the truth of contentions, deductions or

conclusions of law. [Citation.] The judgment must be affirmed ‘if any one of the several

grounds of demurrer is well taken. [Citations.]’ [Citation.]” (Aubry v. Tri-City Hospital

Dist. (1992) 2 Cal.4th 962, 966-967.)

       On appeal, the judgment is presumed to be correct. (State Farm Fire & Casualty

Co. v. Pietak (2001) 90 Cal.App.4th 600, 610.) The appellant therefore has the burden to

demonstrate, by legal argument and citation to authority and to the record, that the trial

court committed prejudicial error. The reviewing court need not independently search

the record for error. (McComber v. Wells (1999) 72 Cal.App.4th 512, 522-523.)

       Here, Stock challenges the trial court’s decisions: (1) sustaining the demurrer

without leave to amend; and (2) declining to continue the date set for hearing on Stock’s

Motion for Reconsideration.

       Stock’s opening brief in this appeal consists of approximately one typed page of

argument. Stock appears to argue that court erred in sustaining the demurrer because the


                                               4
unspecified (even in the complaint) cause of action did not accrue until February 22,

2011, which is the date Stock entered into an agreement with Robert Sheerer to settle the

superior court action. However, Stock does not set forth the law on government claims

time limitations, nor does he explain how he has complied with those limitations. Neither

does he even challenge the other three grounds for the demurrer. Stock similarly fails to

support his contention that the judgment should be reversed because the trial court

declined to continue the hearing date for the Motion for Reconsideration.

      Stock has failed to carry his appellant’s burden to establish reversible error.

                                          DISPOSITION

      The judgment is affirmed. The parties shall bear their own costs on appeal.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                               RAMIREZ
                                                                                        P. J.


We concur:

McKINSTER
                          J.

CODRINGTON
                          J.




                                             5